DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 1 should amend line 3 to, “…configured to accommodate the at least one battery cell…”  
	Drawings
3.	Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (see P17 of the PGPUB:  “the above conventional technique”).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
4.	The amendment filed 12/3/2019 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: changing of “opening and closing unit” to “opening and closing member”.  Applicant is required to either cancel the new matter in the reply 

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claim 1, and thus dependent claims 2-12, and claims 5-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Applicant has amended the claims (claims 1 and 5-12) to change “opening and closing unit” to “opening and closing member”.  The change in terms from “unit” to “member” is not supported by the disclosure.  A “member” is defined as “a constituent piece of a complex structure” (Oxford English Dictionary - copy provided).  A unit is defined as, “a device that has a specified function, especially one forming part of a complex mechanism” (Oxford English 
	Appropriate correction is required.  

7.	Claim 1, and dependent claims 2-4, are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every conceivable means for achieving the stated function, while the specification discloses at most only those means known to the inventor.  Accordingly, the disclosure is not commensurate with the scope of the claim.
	**It is noted that dependent claim 5, and its dependent claims (claims 6-8), as well as dependent claim 9 and its dependent claims (claims 10-12) are not rejected under this statue because each of claims 5 and 9 recites the structure of the opening and closing member.  
	
Regarding claim 1, the claim has been amended as follows:
	“…an opening and closing member configured to open or close the cooling hole according to a temperature change inside the pack case.”

The prior language of “…an opening and closing unit configured to open or close the cooling hole according to a temperature change inside the pack case” is a means-plus-function limitation in proper format because the specification discloses “corresponding” structure clearly linking the structure necessary to achieve the function recited in the claim:

    PNG
    media_image1.png
    110
    347
    media_image1.png
    Greyscale

 Specifically, the Federal Circuit explained the two step analysis involved in construing means- (or step-) plus- function limitations in Golight Inc. v. Wal-Mart Stores Inc., 355 F.3d 1327, 1333-34, 69 USPQ2d 1481, 1486 (Fed. Cir. 2004):
The first step in construing a means-plus-function claim limitation is to define the particular function of the claim limitation. Budde v. Harley-Davidson, Inc., 250 F.3d 1369, 1376, 58 USPQ2d 1801, 1806 (Fed. Cir. 2001). "The court must construe the function of a means-plus-function limitation to include the limitations contained in the claim language, and only those limitations." Cardiac Pacemakers, Inc. v. St. Jude Med., Inc., 296 F.3d 1106, 1113, 63 USPQ2d 1725, 1730 (Fed. Cir. 2002). The next step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function. "Under this second step, ‘structure disclosed in the specification is "corresponding" structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.’" Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, 68 USPQ2d 1263, 1267 (Fed. Cir. 2003) (quoting B. Braun Med. Inc. v. Abbott Labs., 124 F.3d 1419, 1424, 43 USPQ2d 1896, 1900 (Fed. Cir. 1997)) (MPEP 2182).

The specification was amended in some locations, less all, to recite “an opening and closing member…” (see amendments filed 12/3/2019).  As noted above, the amendment introduces new matter.  Furthermore, the specification was not amended at all locations, and importantly not at page 6, lines 16-21 (corresponding to P24 of the PGPUB recited above) where the structure associated with the opening and closing unit is described.  In other words, the structure corresponding to the opening and closing member is not made clear in the specification such that the means-plus-function language has corresponding structure for that function that clearly links or associates that structure to the function recited in claim.  Because there is no corresponding structure in the disclosure, the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. MPEP 2164.08(a) notes the following:  
A single means claim, i.e., where a means recitation does not appear in combination with another recited element of means, is subject to an enablement rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714-715, 218 USPQ 195, 197 (Fed. Cir. 1983) (A single means claim which covered every conceivable means for achieving the stated purpose was held nonenabling for the scope of the claim because the specification disclosed at most only those means known to the inventor.). When claims depend on a recited property, a fact situation comparable to Hyatt is possible, where the claim covers every conceivable structure (means) for achieving the stated property (result) while the specification discloses at most only those known to the inventor.

The claims as stated are essentially all-encompassing claims similar to Amgen v. Chugai Pharm. Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991), cert. denied, 502 U.S. 856 (1991).  In Amgen, the patent claims were directed to a purified DNA sequence encoding polypeptide analogs of the protein erythropoietin (EPO). The court stated that:
Amgen has not enabled preparation of DNA sequences sufficient to support its all-encompassing claims. . . . [D]espite extensive statements in the specification concerning all the analogs of the EPO gene that can be made, there is little enabling disclosure of particular analogs and how to make them. Details for preparing only a few EPO analog genes are disclosed. . . . This disclosure might well justify a generic claim encompassing these and similar analogs, but it represents inadequate support for Amgen’s desire to claim all EPO gene analogs. There may be many other genetic sequences that code for has told how to make and use only a few of them and is therefore not entitled to claim all of them.

See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993) (The evidence did not show that a skilled artisan would have been able to carry out the steps required to practice the full scope of claims which encompass "any and all live, non-pathogenic vaccines, and processes for making such vaccines, which elicit immunoprotective activity in any animal toward any RNA virus." (original emphasis)); and In re Goodman, 11 F.3d 1046, 1052, 29 USPQ2d 2010, 2015 (Fed. Cir. 1993) (The specification did not enable the broad scope of the claims for producing mammalian peptides in plant cells because the specification contained only an example of producing gamma-interferon in a dicot species, and there was evidence that extensive experimentation would have been required for encoding mammalian peptide into a monocot plant at the time of filing).

Likewise to the instant scenario, the evidence of record does not show that a skilled artisan can practice the full scope of the claims which encompass any and all “opening and closing member” configurations configured to achieve the result claimed and having any structure given no structure is set forth in the claim.
See also In re Vaeck, 947 F.2d 488, 495, 20 USPQ2d 1438, 1444 (Fed. Cir. 1991) (Given the…. lack of a reasonable correlation between the narrow disclosure in the specification and the broad scope of protection sought in the claims, a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement was appropriate.).  The Federal Circuit has repeatedly held that "the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”. In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).  With respect to the breadth of a claim, the relevant concern is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. AK Steel Corp. v. Sollac, 344 F.3d 1234, 1244, 68 USPQ2d 1280, 1287 (Fed. Cir. 2003);In re Moore, 439 F.2d 1232, 1236, 169 USPQ 236, 239 (CCPA 1971). See also Plant Genetic Sys., N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).
	One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

The factors are addressed in order. As to factor A, the claims broadly recite, “…an opening and closing member configured to open or close the cooling hole according to a temperature change inside the pack case…” which is an all-encompassing claim, improper single means claims that covers any and all “opening and closing member” configurations that achieve the result claimed.   For example, it is not clear due to the breadth of the claims what is required in terms of structure that achieves the feature as claimed.  As such, this factors militates against a finding of enablement.  
As to factors B, C, and E, the field of mechanical members is not entirely unpredictable but it is vast, wherein an undue amount of experimentation would be required to practice the full scope of the invention.  These factors in combination weigh against a finding of enablement.  
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, electrical engineering, and/or mechanical engineering.  This factor does not weigh for or against a finding of enablement.
member) that achieves the function, and only ever describes a unit (i.e., a device)   One of ordinary skill in the art would have to perform experimentation on the thousands of mechanical coupling options that achieve the result claimed for which there is no guidance, and to determine a single entity component that achieves the function claimed which is not described in the instant application.  Such a degree of testing is undue experimentation.  As such, these factors militate against a finding of enablement.  
	Appropriate correction is required.


8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 8 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites in part that the opening and closing member includes at least one bimetal configured to deform in shape…”  Claim 8 recites that, “the opening and closing member further includes one bimetal coupled to the vertical rod…”  It is not clear if claim 8 fails to invoke 
	Claim 9 recites in part that the opening and closing member includes at least one bimetal configured to deform in shape…”  Claim 12 recites that, “the opening and closing member further includes one bimetal coupled to the vertical rod…”  It is not clear if claim 12 fails to invoke proper antecedent basis to the already recited “at least one bimetal” or if the further included “one bimetal” is an all together new entity. 
	Appropriate correction is required.  Care should be taken to correct all instances of “one bimetal” where they appear in claims 8 and 12.
	 
COMPACT PROSECUTION CLAIM INTERPRETATION

10.	In the instance that claim 1 is amended to its original form of:

“…an opening and closing unit configured to open or close the cooling hole according to a temperature change inside the pack case”
it will be interpreted as proper means-plus-function language or invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, with the details of that analysis below, wherein the 35 U.S.C. 112(a)/first paragraph rejections detailed above against the claims being a non-enabled, single means claim and for failure to meet the written description requirement/introduction of new matter would be withdrawn.  

11.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


12.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

13.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“…an opening and closing unit configured to open or close the cooling hole according to a temperature change inside the pack case”  in the compact prosecution claim.  

	The generic placeholder “unit” is coupled with the italicized functional language.  “Opening and closing” prior to unit is a non-structural modifier that does not have any generally lever moving element” or “movable link member.”  Accordingly, the claims is interpreted as means-plus-function language and invokes 112, 6th paragraph.  The portion of the MPEP relied upon for the above analysis and conclusion is cited below with emphasis added:
The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'" Williamson, 792 F.3d at 1349, 115 USPQ2d at 1111 (Fed. Cir. 2015) (en banc) (quoting Watts v. XL Systems, Inc., 232 F.3d 877, 880 (Fed. Cir. 2000); see also Personalized Media Communications, LLC v. International Trade Commission, 161 F. 3d 696, 704 (Fed. Cir. 1998).
A limitation will not invoke 35 U.S.C. 112(f)  if there is a structural modifier that further describes the term "means" or the generic placeholder. For example, although a generic placeholder like "mechanism" standing alone may invoke 35 U.S.C. 112(f)  when coupled with a function, it will not invoke 35 U.S.C. 112(f)  when it is preceded by a structural modifier (e.g., "detent mechanism"). Greenberg, 91 F.3d at 1583, 39 USPQ2d at 1786 (holding that the term "detent mechanism" did not invoke 35 U.S.C. 112, sixth paragraph because the structural modifier "detent" denotes a type of structural device with a generally understood meaning in the mechanical arts). 
By contrast, a generic placeholder (e.g., "mechanism," "element," "member") coupled with a function may invoke 35 U.S.C. 112(f)  when it is preceded by a non-structural modifier that does not have any generally understood structural meaning in the art (e.g., "colorant selection mechanism," "lever moving element," or "movable link member"). See Massachusetts Inst. of Tech., 462 F.3d at 1354, 80 USPQ2d at 1231 (The claim recited use of a colorant selection mechanism, to which the court performed a means-plus-function analysis under pre-AIA  35 U.S.C. 112, sixth paragraph. The court held that the term "colorant selection", which modifies the generic term "mechanism", was not defined in the specification, had no dictionary definition, nor any generally understood meaning in the art, the term does not connote sufficient structure to a person of ordinary skill in the art to avoid pre-AIA  35 U.S.C. 112, sixth paragraph treatment.); Mas-Hamilton, 156 F.3d at 1214-1215, 48 USPQ2d at 1017; see also Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1351 (Fed. Cir. 2015) (determining that "[t]he prefix ‘distributed learning control’ does not impart any structural significance to the term [‘module’]").
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 

    PNG
    media_image1.png
    110
    347
    media_image1.png
    Greyscale

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon et al. (US 2009/0234532) in view of Lee (US 2013/0071706).  
	Regarding claim 1, Yoon teaches a battery pack 5 (Fig. 2; P15-31, not limited to full disclosure) comprising:
	at least one battery cell (P16);
a pack case 4 configured to accommodate the battery cell and having an intrinsic cooling hole formed therethrough given the embodiment is taught as providing “an air flow passage between neighboring cells and provided with an air inlet 2 at one side thereof and an air outlet 3 at the outer side thereof” (Fig. 2; P16).  In other words, it would be impossible to provide the described air flow passage without a “cooling hole” formed through pack case 4.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  The location of the cooling hole would thus be within the oval provided in annotated Fig. 2 below:

    PNG
    media_image2.png
    415
    616
    media_image2.png
    Greyscale


Yoon fails to disclose “an opening and closing member configured to open or close the intrinsic cooling hole according to a temperature change inside the pack case 4.  In the same field of endeavor, Lee teaches analogous art of a battery pack 1 including at least one battery module provided with a plurality of battery cells, a housing 150 (“pack case”) accommodating the battery modules and cells and having a cooling hole formed therethrough (illustrated in Fig. 3), the housing 150 (“pack case”) including an inlet I and an outlet O for air, and an inlet opening and closing device 151 disposed in the inlet that is configured to open or close the cooling hole according to a temperature change inside the pack case 4 (abstract; P10, not limited to full disclosure).  Lee teaches the configuration allows for adjusting air circulation through the inlet (P7) according to an interior temperature of the battery pack.  Figure 3 is reproduced below for convenience:

    PNG
    media_image3.png
    406
    635
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery pack of Yoon with “an opening and closing member configured to open or close the cooling hole according to a temperature change  KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950) (MPEP 2143, Exemplary Rationale A).
Regarding claim 2, Yoon teaches wherein the flux sensor 10 (“flow meter”) senses flow of air that flows from inside of the pack case to outside of the pack case (“flux sensor 10 detects “air flow introduced into the case 4 or discharged from the case” (P16).  Of note is that the language does not add any further structural requirements of the apparatus claim, wherein so long as the prior art teaches a flow meter, it will be considered intrinsically capable of the result claimed.  In other words, if the prior art teaches a flow meter, it is intrinsically capable of carrying out the functional feature set forth.
Regarding claim 3, Yoon teaches a control unit 9a is connected to the flux sensor 10 (“flow meter”), and a notifying means (“an alarm”) is connected to the control unit and notifies an operator or user of a non-mounted state or replacement time of the air filter 6 (P16), wherein the notifying means (“an alarm”) may be a display lamp or speaker (P19), and notifies the user the filter is in a non-mounted state or it is time to replace the filter due to a lot of dust adhered to 
Regarding claim 4, Yoon teaches the battery pack 5 further comprising: a control unit 9a is connected to the flux sensor 10 (“flow meter”), and a notifying means (“an alarm device”) is connected to the control unit and notifies an operator or user of a non-mounted state or replacement time of the air filter 6 (P16), wherein the notifying means (“an alarm”) may be a display lamp or speaker (P19), and notifies the user the filter is in a non-mounted state or it is time to replace the filter due to a lot of dust adhered to the air filter (P5).  In other words, the flow of air would be blocked in these situations, and the user is notified via the notifying means (“the alarm device”) of a display lamp or speaker that is configured to generate an alarm when the flux sensor 10 (“flow meter”) senses the flow of air is blocked (full disclosure).

Allowable Subject Matter
16.	Claim 5, and thus dependent claims 6-8, and claim 9, and thus dependent claims 10-12, would each be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and (b) or 35 U.S.C. 112 (pre-AIA ), 1st and 2nd paragraphs, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Specifically, if “the opening and closing member” is changed to “opening and closing unit” in all instances where it occurs in the claims and specification, and claim 5 (or claim 9) is incorporated into independent claim 1, such a claim would be allowable. 
the prior art fails to provide teaching, suggestion, and/or motivation to arrive at the specified opening and closing [unit] with the structural limitations set forth in either of claims 5 or 9 in the construct presented in claim 1.  While thermally actuated valves (the type of valve claimed in claims 5 and 9) including those that employ a bimetal are known in the general state of the prior art of valves, it is the position of the Examiner that the prior references cited to meet at least claim 1 did not contemplate the use of a thermally actuated valve as set forth in claim 5 or 9 for the opening and closing member.  Instead, the prior art to Lee as cited above teaches a valve operated by a controller for the opening and closing unit.  Other notable art in the field of battery packs with opening and closing units is cited below; however, none provides the necessary teaching, suggestion, or motivation to arrive at the structural configuration set forth in either of claim 5 or 9 in combination with 1.  To attempt to replace the opening and closing member of Lee (or the references cited below) with a thermally actuated valve as set forth in claim 5 or 9 would be an improper hindsight rejection, wherein said features present a battery pack with an opening and closing unit that does not require a further entity (controller) to operate the valve preventing an advantageous system that is simpler and more cost effective that was not envisioned by the prior art.  
The other notable prior art in the field of battery packs with opening and closing units is cited below:
Fujiwara et al. (JP 2016-201333) (machine translation and copy thereof provided by Applicant) teaches: 
    PNG
    media_image4.png
    158
    630
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    262
    658
    media_image5.png
    Greyscale

                    
    PNG
    media_image6.png
    251
    363
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    264
    322
    media_image7.png
    Greyscale

	Warner et al. (US 6,372,378) teaches a battery pack with a cooling hole 40 formed therethrough and a bimetallic cover 44 (“opening and closing member”) configured to open or close the cooling hole according to a temperature change inside the pack case (full disclosure).
	Kimura et al. (US 2004/0061480); Jaura et al. (US 7,172,831); Alkemade et al. (US 9,093,728); Larsen et al. (US 9,261,926); Rawlinson (US 2015/0171486); and Janarthanam et al. (US 2015/0333379) are each related to various configuration of opening and closing members 
	Accordingly, none of the prior art meets the features presented with the amendment of “opening and closing member” to “opening and closing unit” and thus the combined and amended features would be allowable if presented. 


Conclusion
17.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Perkins (US 6,212,959) teaches the flow sensors that are capable of (directly) generating alarm functions are known in the art (Fig. 9; C15/L41-55):  “Again, the volume consumed and rate of consumption, as well as the alarm functions, are reported by flow meter 202.”  	

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867.  The examiner can normally be reached on Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AMANDA J BARROW/Primary Examiner, Art Unit 1729